Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 19, 2022

                                      No. 04-22-00017-CV

                             Wolfgang P. Hirczy DE MINO, Ph.D.,
                                          Appellant

                                                v.

                                      Felipe N. GOMEZ,
                                           Appellee

                  From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021CI19920
                       Honorable Cathleen M. Stryker, Judge Presiding

                          CORRECTED ORDER
Sitting:       Rebeca C. Martinez, Chief Justice
               Patricia O. Alvarez, Justice
               Lori I. Valenzuela, Justice

        On February 16, 2022, this court issued an opinion and judgment dismissing this appeal
for lack of jurisdiction. Also on February 16, 2022, appellant filed a motion for rehearing. After
considering the motion for rehearing, the motion for rehearing is DENIED.

        On February 24, 2022, appellant filed “Appellant’s TRAP 10.5(a) Motion Regarding
Irregularities in the Record.” After considering the motion, the motion is DENIED.

It is so ORDERED on this 19th day of April, 2022.

                                                                   PER CURIAM
ATTESTED TO:______________________________
                MICHAEL A. CRUZ,
                Clerk of Court